Citation Nr: 1403439	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  09-47 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for right ankle disorder, claimed as secondary to lumbar back and bilateral knee disabilities.

2.  Entitlement to service connection for left ankle disorder, claimed as secondary to lumbar back and bilateral knee disabilities.

3.  Entitlement to service connection for right hip disorder, claimed as secondary to lumbar back and bilateral knee disabilities.

4.  Entitlement to service connection for left hip disorder, claimed as secondary to lumbar back and bilateral knee disabilities.

5.  Entitlement to service connection for a disorder manifested by right-side pain, claimed as secondary to lumbar back and bilateral knee disabilities.

6.  Entitlement to an initial disability rating in excess of 10 percent for right knee tendonitis.

7.  Entitlement to a disability rating in excess of 10 percent for a left patella deformity.

8.  Entitlement to disability ratings for degenerative joint disease of the lumbar spine in excess of 10 percent prior to May 3, 2011, and in excess of 20 percent as of May 3, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to November 1981 and from January 1991 to May 1991.  His claims folder has been rebuilt.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that, in pertinent part, granted service connection for right knee tendonitis, assigning a 10 percent evaluation; continued a 10 percent evaluation for deformity of the left patella; continued a 10 percent evaluation for degenerative joint disease of the lumbar spine; and denied service connection claims for bilateral ankle and hip disabilities as well as right-side pain, all claimed as secondary to service-connected lumbar spine disability.

In a January 2014 rating decision, the agency of original jurisdiction (AOJ) increased the Veteran's rating for his lumbar spine disability from 10 percent to 20 percent as of May 3, 2011.  

The Board notes that the Veteran did not include, on his VA Form 9 received in December 2009, the issue of entitlement to service connection for right-side pain in the list of issues he wished to appeal, which he wrote in section 10 on the form.  The Veteran did, however, check the box in section 9.A. of the form; therefore, the Board must consider the service connection claim for right-side pain, as such issue was listed in the June 2009 statement of the case.  See Evans v. Shinseki, 25 Vet. App. 7 (2011) (if a claimant uses a VA Form 9 and checks box 9.A. stating that "I want to appeal all of the issues listed on the statement of the Case and any Supplemental Statement of the Case that my local VA office sent to me," then all issues listed on the SOC are on appeal to the Board and it has waived its ability to dismiss any of those issues under 38 U.S.C. § 7105(d)(5)).

In May 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In April 2011, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

In July 2013, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA) on the issues of service connection.  The requested opinion was received in September 2013.  In September 2013, the Board informed the Veteran and his representative that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him and his representative a copy of that opinion and indicated that he was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  The Veteran's representative timely responded with an Appellant's Brief in November 2013.  Accordingly, the Board proceeds with consideration of his case.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's right ankle disorder was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including to his service-connected lumbar back and/or bilateral knee disabilities.

2.  The preponderance of the evidence shows that the Veteran's left ankle disorder was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including to his service-connected lumbar back and/or bilateral knee disabilities.

3.  The preponderance of the evidence shows that the Veteran's right hip disorder was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including to his service-connected lumbar back and/or bilateral knee disabilities.

4.  The preponderance of the evidence shows that the Veteran's left hip disorder was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including to his service-connected lumbar back and/or bilateral knee disabilities.

5.  The preponderance of the evidence shows that the Veteran's disorder manifested by right-side pain was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including to his service-connected lumbar back and/or bilateral knee disabilities.

6.  The Veteran's right knee tendonitis has been productive of pain with extension to 0 degrees and flexion to no less than 90 degrees including on repetition, without credible evidence of ankylosis, recurrent subluxation or lateral instability, dislocated or removed semilunar cartilage, nonunion or malunion of the tibia and fibula, or genu recurvatum.

7.  The Veteran's left patella deformity has been productive of pain with extension to 0 degrees and flexion to no less than 90 degrees including on repetition, without credible evidence of ankylosis, recurrent subluxation or lateral instability, dislocated or removed semilunar cartilage, nonunion or malunion of the tibia and fibula, or genu recurvatum.

8.  Prior to May 3, 2011, with consideration of pain and corresponding functional impairment, the Veteran's lumbar spine disability was characterized by forward flexion of the thoracolumbar spine to as little as 70 degrees; combined range of motion of the thoracolumbar spine to as little as 150(+) degrees; no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; no ankylosis; no intervertebral disc syndrome (IVDS) with incapacitating episodes having a total duration of at least 2 weeks during the past 12 months; and no associated neurological disorders.

9.  As of May 3, 2011, with consideration of pain and corresponding functional impairment, the Veteran's lumbar spine disability was characterized by forward flexion of the thoracolumbar spine to as little as 50 degrees and combined range of motion of the thoracolumbar spine to as little as 90 degrees; no ankylosis; with occasional incapacitating exacerbations; no IVDS with incapacitating episodes having a total duration of at least 2 weeks during the past 12 months; and no associated neurological disorders.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for service connection for a left ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for service connection for a right hip disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

4.  The criteria for service connection for a left hip disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

5.  The criteria for service connection for a disorder manifested by right-side pain have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

6.  The criteria for an initial disability rating in excess of 10 percent for right knee tendonitis have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a Diagnostic Code (DC) 5024 (2013).

7.  The criteria for a disability rating in excess of 10 percent for a left patella deformity have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a Diagnostic Code (DC) 5260 (2013).

8.  Prior to May 3, 2011, the criteria for a disability rating in excess of 10 percent for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2013).

9.  As of May 3, 2011, the criteria for a disability rating in excess of 20 percent for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in March 2008 that informed him of his duty and the VA's duty for obtaining evidence.  In addition, the letter met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006), as well as the notification requirements for establishing service connection on a secondary basis.

A December 2008 letter notified the Veteran of the information and evidence needed to substantiate his increased rating claims.  He was told that the evidence must show that his service-connected disabilities had gotten worse.

The issue of entitlement to an initial disability rating in excess of 10 percent for right knee tendonitis arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's available service treatment records, VA treatment records, and lay statements have been obtained.

Additionally, the medical examinations of record are adequate.  In the September 2013 medical opinion on the claims for service connection, and in the May 2011, May 2009, and March 2008 VA examination reports regarding his service-connected lumbar spine, bilateral knee, and right side disabilities, the VHA specialist and/or VA examiners used their expertise to draw conclusions from the totality of the evidence.  Notwithstanding the Veteran's contentions at his May 2010 hearing, their reports discussed the medical and lay evidence of record sufficiently to render complete opinions and rationales.  See Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).

These claims were remanded by the Board for additional development in April 2011.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as VA has obtained outstanding evidence and the Veteran's VA Vocational Rehabilitation file, as well as adequate medical opinions.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

VA provided the Veteran with a hearing before the undersigned Veterans Law Judge in May 2010.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

Service Connection for Disorders of the Bilateral Ankles and Hips, and Right Side

The Veteran contends in his February 2008 claim that his service-connected lumbar back and bilateral knee disabilities force him to compensate when walking and sleeping, resulting in pain in his ankles, hips, and right side.  At his May 2010 hearing, the Veteran testified that his bilateral ankle and hip disorders result from compensating for his service-connected knee and low back disabilities, and that he never injured his ankles or hips after service.  See transcript, pp. 6, 10.  He also stated that he does not remember ever injuring his ankles or hips during active duty.  Id., pp. 5-6.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Following a thorough review of the record, the Board finds that the preponderance of the evidence shows that the Veteran's current right side and bilateral ankle and hip disorders were not present in service or until many years thereafter and are not related to service or to an incident of service origin.  Because the most probative evidence of record shows that there is no nexus between the present disorders and either the claimed in-service disease or injury or the service-connected lumbar back and bilateral knee disabilities, service connection is denied.

First, the Board acknowledges that the Veteran has current diagnoses of bilateral ankle and hip disorders.  Specifically, a May 2009 VA examiner diagnosed the Veteran with degenerative joint disease of the ankles.  Likewise, the May 2009 and May 2011 VA examiner diagnosed the Veteran with a greater trochanter disorder which the September 2013 VHA specialist characterized as trochanteric bursitis.

Second, the Board finds that there is some evidence of in-service incurrence of one or more bilateral ankle injuries-including on the right side-and no evidence of in-service incurrence of any hip injuries.  In August 1977, the Veteran complained of twisting his right knee.  The in-service clinician found pain and swelling over the right ankle, but x-rays showed no radiographic abnormalities; he diagnosed a soft tissue injury.  In September 1977, the Veteran told an in-service clinician that he had sustained a rotation injury to his right ankle in August 1977; the clinician diagnosed the Veteran with tendonitis and an old fracture of the medial malleolus (the bony prominence on the inner side of the ankle).  The Board notes that the August 1977 x-ray report shows an x-ray of the Veteran's left ankle; it is unclear whether this reflects an error in recording or administration of the x-ray on the wrong ankle.  In either case, the Veteran did not report any ankle or hip complaints by the time of his April 1990 Report of Medical History.  Likewise, in an April 1990 Report of Medical Examination, the in-service clinician found that the Veteran's lower extremities and other musculoskeletal systems were normal.

Third, the Board finds that there is no nexus between the present right side, bilateral ankle, and bilateral hip disorders and either the in-service injuries or his service-connected lumbar back and bilateral knee disabilities.  Because the May 2009 VA examiner provided a diagnosis but no nexus opinion, and the May 2011 VA examiner based his negative nexus opinions on the absence of current diagnoses of the Veteran's bilateral ankles and hips, their opinions are inadequate; consequently, the Board obtained the following VHA specialist's opinion in September 2013.

With respect to service connection for the Veteran's bilateral ankles, bilateral hips, and right side pain disorders as secondary to his service-connected back and bilateral knee disabilities, the September 2013 VHA specialist opined that:

A lot of patients as well as this veteran have the impression that injuries to the back or one lower extremity joint cause the other joints in the lower extremities to wear out quicker or become painful or that the disability transfers from one joint to another.  This is a mistaken impression.  If it were true then the population of patients who have a proven back injury and even surgery would have a greater incidence of lower extremity joint problems and this is not the case.  The same can be said about below and above-the-knee amputations, i.e. there is no increased incidence of the opposite knee or ankle getting arthritis from an increase in weight bearing or limping than would occur in the normal population....The above observations are made from a large patient population and also reflect what is written in the peer-reviewed orthopedic literature and textbooks....The only mention by examination of hip problems is the clinical diagnosis of trochanteric bursitis in both hips on two occasions by C & P examiners.  This is an inflammatory condition not related to an injury or as a secondary complication or aggravation of chronic low back pain.  The x-rays taken in May 2011 do not show any arthritis of either hip joint and in my opinion there is no connection whatsoever with his complaints of bilateral hip pain being related to his chronic low back pain....There is no substance to "causation or aggravation theories" of secondary service connection [for the Veteran's right side pain, bilateral hip, or bilateral ankle disorders] as the medical evidence in this patient...does not support these allegations or theories.

With respect to direct service connection, the September 2013 VHA specialist opined, based on a detailed recitation of the Veteran's treatment records, that "there is no connection of the patient's complaints with his bilateral hips, bilateral ankles, [or] right sided pain...with any injury during the time of his military duty from October 1976 to November 1981 and from January 1991 to May 1991."

The Board finds that the September 2013 VHA specialist's opinions are the most probative of record.  The VHA specialist's opinions constitute competent medical evidence because he is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Also, the Board finds that the VHA specialist's etiological opinions are credible based on their internal consistency and his duty to provide truthful opinions.  The Board further finds that the VHA specialist's opinions are most probative because he considered the Veteran's medical records and discussed his medical history, provided unequivocal and conclusive opinions, and offered clear reasoning demonstrating that the medical literature and the Veteran's diagnostic results show that his right side, bilateral ankle, and bilateral hip disorders and are unrelated to both his service and his service-connected lumbar spine and bilateral knee disabilities.  38 C.F.R. §§ 3.303, 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

Similarly, the Board finds that the VHA specialist's September 2013 opinion warrants greater probative value than the Veteran's own statements.  The Veteran's own lay statements linking his bilateral ankle and hip disorders to his service or to his service-connected lumbar spine and bilateral knee disabilities are less probative because under the circumstances of this particular case he is not competent to opine on the relationships between such complex medical disorders, as they involve complex medical questions and the interpretation of medical literature and objective medical tests.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (lay evidence is not always competent evidence of a diagnosis or nexus-particularly where complex medical questions or the interpretation of objective medical tests are involved); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Moreover, even if the Veteran's lay nexus opinion were held competent in this case, the Board finds that its probative value is outweighed by the VHA specialist's September 2013 opinion based on his greater medical expertise and ability to interpret x-ray results.

The Board has also considered the Veteran's statement in his December 2009 substantive appeal that "The Dr. at the VAMC today said [that his ankle, hip, knee, and back] conditions were related."  The Board finds that this statement lacks credibility because it contradicts not only the September 2013 VHA specialist's findings, but also the following colloquy between the Veteran and his representative, which transpired at page 5 of his May 2010 hearing:

Q.  And you've tried to elicit an opinion [on] whether or not these conditions were related to your knees or low back but the [VA] doctor refused to give you such an opinion.

A.  Yeah he told me he said who knows, those were his exact words.

Consequently, the Board finds that the Veteran's statement that his VA doctor related his claimed ankle and hip disorders to his service-connected knee and back disabilities is inconsistent with the evidence of record.  Moreover, even if true, the statement that the Veteran's claimed ankle and hip disorders are related to his service-connected knee and back disabilities would be less probative than the September 2013 VHA specialist's opinion to the contrary because the former lacks a reasoned analysis or rationale.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.")

Furthermore, the presumption of service connection which applies to chronic diseases such as arthritis is inapplicable here because the Veteran was not diagnosed with arthritis of either ankle or hip, or of his right side, to a degree of 10 percent within one year from any date of termination of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2013).

In sum, the Board finds that the most probative evidence fails to link the Veteran's right side, bilateral ankle, and bilateral hip disorders to service, or to his service-connected lumbar spine and/or bilateral knee disabilities.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for those disorders is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Higher Ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where, as in the case of the Veteran's right knee disability, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).

Where, as in the case of the Veteran's left knee and lumbar spine disabilities, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Bilateral Knees

The Veteran contends in his December 2008 notice of disagreement that both of his knee disabilities should be rated higher than 10 percent.  At his May 2010 hearing, the Veteran testified that he plays a lot of sports and his knees are in constant pain.  See transcript, p. 8.  He also reported experiencing locking, instability, sliding, swelling, and buckling of his knees, normally once per month and predominantly in his left knee.  Id., pp. 9-10.

The RO has evaluated the Veteran's right knee disability at 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5024, as of February 29, 2008-the date of the Veteran's claim on appeal.  The RO has evaluated the Veteran's left knee disability at 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5260, as of December 16, 2005; VA also received his current claim for an increased rating on appeal on February 29, 2008.

After reviewing all of the clinical evidence and subjective complaints, the Board finds that the preponderance of the evidence shows that an initial disability evaluation in excess of 10 percent for the Veteran's right knee disability is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5024.  The Board further finds that the preponderance of the evidence shows that a disability evaluation in excess of 10 percent for the Veteran's left knee disability is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5260.

No additional or higher rating is warranted under DCs 5003, 5010, or 5024 (rated on limitation of motion of affected parts or as degenerative arthritis) because the findings of record do not show x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.

No additional or higher rating is warranted under DC 5256 because March 2008, May 2009, and May 2011 range of motion and other pertinent test results preclude any finding of ankylosis of either knee.

No additional or higher rating is warranted under DC 5257.  The May 2011 VA examiner expressly found no subluxation or lateral instability of the Veteran's knees; the March 2008 and May 2009 VA examiners likewise found that the Veteran's right knee and bilateral knees are stable, respectively.  Although the Veteran reported instability, the Board finds that the examiners' determinations are entitled to greater probative weight based on their greater medical training and expertise.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).

No additional or higher rating is warranted under DCs 5258, 5259, 5262, or 5263, because there is no competent evidence to support findings of dislocated or removed semilunar cartilage, nonunion or malunion of the tibia and fibula, or genu recurvatum.

No additional or higher rating is warranted under DCs 5024, 5260, or 5261.  The credible findings of record show bilateral knee flexion as limited to no less than 90 degrees, and extension to 0 degrees, including on repetition.  See March 2008 and May 2009 VA examination reports.  While the Board recognizes that the Veteran had flexion to 40 degrees and extension to 20 degrees at his May 2011 VA examination, the examiner observed that the Veteran was able to bend his knees to over 90 degrees when sitting relatively comfortably, and was able to extend his knees to 0 degrees during his low back examination, also without apparent pain; as such, the Board finds that measurements of 40 degrees of flexion and 20 degrees of extension are not credible indicators of the Veteran's true range of motion.

The Board has also considered the Veteran's report of pain throughout his range of motion bilaterally at his May 2011 VA examination, but finds that, given the observations of the May 2011 VA examiner to the effect that the Veteran was masking his ability to move his lower extremities during testing, the Veteran's report of pain throughout the range of motion lacks credibility.  In reaching this determination, the Board acknowledges that pain on motion must be taken into account when rating a disability based on limitation of motion, even where there is compensable loss as a result of limitation of motion.  DeLuca v. Brown, 8 Vet. App. at 205-06.  To receive disability compensation, however, for painful motion, that pain must result in functional loss, i.e., limitation in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance."  See 38 C.F.R. § 4.40; see also Mitchell, 25 Vet. App. at 38.  In other words, "although pain may cause functional loss, pain itself does not constitute functional loss" that is compensable for VA benefit purposes.  Mitchell, 25 Vet. App. at 37.  Here, given the Veteran's ability to perform physical tasks and his overall range of motion, the Boards finds that the preponderance of the evidence is against entitlement to an evaluation in excess of 10 percent based on limitation of motion.  Therefore, the preponderance of the evidence is against entitlement to higher ratings for his knees due to limitation of motion based on reported pain.

Lumbar Spine

The Veteran contends in his December 2008 notice of disagreement that his back disability should be rated higher than 10 percent.  At his May 2010 hearing, the Veteran testified that he has some pain going down his legs.  See transcript, p. 5.

The RO has evaluated the Veteran's lumbar spine disability at 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5242, as of December 16, 2005.  VA received his current claim for an increased rating on appeal on February 29, 2008.

After reviewing all of the clinical evidence and subjective complaints, the Board finds that the preponderance of the evidence shows that a disability rating in excess of 10 percent is not warranted prior to the May 3, 2011 VA examination report.  See 38 C.F.R. § 4.71a, DC 5242.

With respect to range of motion prior to May 3, 2011, the March 2008 examiner found that, with consideration of pain and fatigue on repetitive use, the Veteran had thoracolumbar spine flexion to 90 degrees with pain throughout, extension to 30 degrees with pain throughout, right and left lateral flexion to 40 degrees without pain, and right and left rotation to 50 degrees with pain throughout.  Similarly, the May 2009 examiner found that, with consideration of pain and repetitive use, the Veteran had thoracolumbar spine flexion to 70 degrees, extension from 0 to 22 degrees, right and left lateral flexion to 20 degrees, and right and left rotation to 22 degrees, all with pain throughout.  Moreover, while the Veteran reported increased pain with flare-ups at his March 2008 and May 2009 examinations, he did not report any further functional impairment associated therewith, and, at his March 2008 examination, he expressly denied any further functional impairment.  Therefore, prior to May 3, 2011, a disability rating in excess of 10 percent for the Veteran's lumbar spine disability is not warranted based on range of motion.  Id.

Additionally, the Veteran did not meet the criteria for a 20 percent rating prior to May 3, 2011 based on muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Specifically, the March 2008 examiner found no muscle spasm, abnormal curvature, spinal deformity, or abnormal gait.  Likewise, the May 2009 examiner found that the Veteran had mild paravertebral muscle spasms, but his gait was normal.  Therefore, prior to May 3, 2011, a disability rating in excess of 10 percent for the Veteran's lumbar spine disability is not warranted based on those factors.  Id.

As of May 3, 2011, a rating in excess of 20 percent is not warranted because the Veteran's forward flexion of the thoracolumbar spine is 50 degrees and the combined range of motion of the thoracolumbar spine is 90 degrees (i.e., not greater than 120 degrees), and the Veteran has not been found to have forward flexion of the thoracolumbar spine 30 degrees or less, or ankylosis of the spine.  See 38 C.F.R. § 4.71a, DC 5242.

With respect to the Veteran's assertions of pain throughout his range of motion, the Board finds that his overall level of functional impairment results in no higher ratings being warranted.  In reaching this determination, the Board acknowledges that pain on motion must be taken into account when rating a disability based on limitation of motion, even where there is compensable loss as a result of limitation of motion.  DeLuca v. Brown, 8 Vet. App. at 205-06.  To receive disability compensation, however, for painful motion, that pain must result in functional loss, i.e., limitation in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance."  See 38 C.F.R. § 4.40; see also Mitchell, 25 Vet. App. at 38.  In other words, "although pain may cause functional loss, pain itself does not constitute functional loss" that is compensable for VA benefit purposes.  Mitchell, 25 Vet. App. at 37.  Here, given the Veteran's ability to perform occupational tasks, and his overall ranges of motion, the Boards finds that the preponderance of the evidence is against entitlement to evaluations in excess of 10 prior to May 3, 2011, and in excess of 20 percent as of May 3, 2011, respectively, based on limitation of motion.

Furthermore, no additional or higher rating is warranted under the Formula for Rating IVDS Based on Incapacitating Episodes at any time during the appellate period because the Veteran told the March 2008 and May 2011 examiners that he has not had incapacitating episodes requiring physician-prescribed bed rest, and he identified 4 days of prescribed bed rest due to incapacitating episodes to the May 2009 examiner.  A 20 percent rating under the Formula for Rating IVDS Based on Incapacitating Episodes requires IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Thus, a higher rating based on IVDS is not warranted.  See 38 C.F.R. § 4.71a, DC 5243.

Moreover, a separate rating is not warranted for a nerve disability under 38 C.F.R. § 4.124a at any time during the appellate period because the March 2008 examiner found that straight leg raising tests were negative bilaterally.  Likewise, May 2009 examiners found that straight leg raises were negative for neurological complaints, and expressly found no subjective or objective evidence of a lumbar radiculopathy affecting either side.  Furthermore, the May 2011 examiner found normal sensation bilaterally, normal deep tendon reflexes, and no complaints of radiculopathic-type pain.  The Board finds that the examiners' neurological findings warrant greater probative weight than the Veteran's May 2010 report of pain going down his legs, based on the examiners' greater medical training and expertise, and on the complexity of identifying neurological disorders.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); see also Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).

Extraschedular and Total Disability Rating based on Individual Unemployability (TDIU)

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the applicable rating criteria adequately contemplate the severity and symptoms of the Veteran's bilateral knee and lumbar spine disabilities, such as pain and limited motion.  The rating criteria are therefore adequate to evaluate both knees and referral for consideration of an extraschedular rating is not warranted.  Moreover, even if the established schedular criteria are found to be inadequate to describe the severity and symptoms of the Veteran's bilateral knee disabilities, this case does not present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  The May 2011 VA examiner's finding that the Veteran could perform sedentary-type work contravenes a finding of marked interference with employment, and there is no evidence of frequent periods of hospitalization due to his knee or lumbar spine disabilities.  The Board thus finds that referral for consideration of an extraschedular rating is unwarranted.

Finally, the Court of Appeals for Veterans Claims has held that a TDIU is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The March 2008 VA examiner found that the Veteran's right knee has no effect on his usual occupation, the May 2011 VA examiner found that his bilateral knee and lumbar spine disabilities would not prevent him from performing sedentary-type work, and the Veteran's April 2010 vocational rehabilitation plan shows that he was studying to obtain and maintain employment in the servicing and infrastructure of network and data communications.  Thus, TDIU is not warranted by the record.


ORDER

Service connection for a right ankle disorder is denied.

Service connection for a left ankle disorder is denied.

Service connection for a right hip disorder is denied.

Service connection for a left hip disorder is denied.

Service connection for a disorder manifested by right-side pain is denied.

An initial rating in excess of 10 percent for right knee tendonitis is denied.

A rating in excess of 10 percent for a left patella deformity is denied.

Prior to May 3, 2011, a rating in excess of 10 percent for degenerative joint disease of the lumbar spine is denied.

Effective May 3, 2011, a rating in excess of 20 percent for degenerative joint disease of the lumbar spine is denied.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


